 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   SUSAN SPELL, et al.,                        Case No. 2:19-06652 FMO (ADS)

12                              Plaintiffs,

13                              v.               ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED STATES
14   COUNTY OF LOS ANGELES, et al.,              MAGISTRATE JUDGE

15                              Defendants.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation, dated November 6,

19   2019 [Dkt. No. 74], of the assigned United States Magistrate Judge and Plaintiffs’

20   Memorandum of Law, Objections to Report and Recommendation (“Objections”) [Dkt.

21   No. 85].

22          Nothing in the Objections refutes the Magistrate Judge’s finding that all claims

23   in the current case against the judicial defendants, Judge Mark Juhas and Judge Natalie

24   Stone, are barred by the Rooker-Feldman doctrine, or alternatively by the Younger
 1   abstention doctrine, and by absolute judicial immunity. [Dkt. No. 74]. Plaintiffs’

 2   Objections largely reargue the same assertions made in their written and oral

 3   oppositions to the motion to dismiss. Moreover, Plaintiffs’ case law citations do not

 4   support the contention that the Magistrate Judge incorrectly applied the law.

 5         After thorough analysis and consideration of the Report and Recommendation,

 6   and having performed a de novo review of those portions to which objections were

 7   made, the Court concurs with and accepts the findings, conclusions and

8    recommendations of the Magistrate Judge.

 9         Accordingly, IT IS HEREBY ORDERED:

10         1.     The Report and Recommendation, dated November 6, 2019 [Dkt. No. 74],

11                is accepted;

12         2.     The Motion to Dismiss Complaint filed by defendants Judge Natalie Stone

13                and Judge Mark Juhas [Dkt. No. 28] is granted without leave to amend;

14                and

15         3.     Plaintiffs’ Motion for Temporary Restraining Order and for Preliminary

16                Injunction and Order to Show Cause [Dkt. No. 10] is denied.

17

18
     DATED: December 30, 2019
19
                                              ________/s/___________________
                                              FERNANDO M. OLGUIN
20
                                              United States District Judge
21

22

23

24



                                                 2
